United States Court of Appeals
                        For the First Circuit

No. 11-1626

                      UNITED STATES OF AMERICA,

                        Petitioner, Appellee,

                                  v.

                            JOEL WETMORE,

                        Respondent, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Patti B. Saris, U.S. District Judge]


                                Before

                         Lynch, Chief Judge,

                  Boudin and Lipez, Circuit Judges.


     Robert B. Mann, by appointment of the court, with whom Mann
and Mitchell was on brief for appellant.
     Eve A. Piemonte Stacey, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief for
appellee.



                          November 26, 2012
          BOUDIN, Circuit Judge.    The Adam Walsh Child Protection

and Safety Act of 2006 ("Adam Walsh Act"), Pub. L. No. 109-248,

tit. III, § 302(4), 120 Stat. 587, 620-22 (codified at 18 U.S.C. §§

4247-4248 (2006)), allows the federal government to seek civil

commitment of "sexually dangerous persons" already in the custody

of the Bureau of Prisons ("BOP").     Once ordered so committed by a

federal court, the person is confined to a treatment facility until

its director or a court finds that the person is no longer sexually

dangerous to others, or will not be dangerous if released under a

prescribed treatment regimen.   Id. §§ 4247(h), 4248(e).

          Joel Wetmore, nearing the end of a federal criminal

sentence, was the subject of such a civil commitment order and he

now appeals.    Wetmore, 56 years old, was born and raised in

Houlton, Maine; he graduated from high school there in 1975 and

over the next 25 years held a variety of jobs, mostly in Maine but

also including a two-year stint in Texas. He eventually settled in

Bangor, Maine, where he resided until October, 1999.       Over the

course of his life, Wetmore has served several prison terms for

sex-related crimes:

          -- a first conviction in 1981 at age 24, under
          Maine law, for unlawful sexual actions with a
          minor, specifically, fondling the genitals of
          a 12 year old boy, resulting in a 30 day
          suspended sentence and six months probation;

          -- a second conviction in 1987 at age 31,
          under Maine law, for gross sexual misconduct,
          specifically, for repeatedly molesting over a
          two-year period an 11-year-old boy, resulting

                                -2-
          in an 18 year sentence of which nine years
          were served, with an additional four years
          subsequently imposed after his probation was
          revoked because of the offense that led to his
          third conviction; and

          -- a third conviction in 2000 at age 44, under
          federal law, for possessing over 2,000 images
          of child pornography, leading to an 87 month
          sentence.

          Wetmore had a BOP projected release date from his federal

sentence on November 18, 2006, but, on November 17, the federal

government   filed   a   notice   commencing   the   effort   to   have him

certified by a court as a sexually dangerous person and to commit

him civilly under the Adam Walsh Act.           Under the terms of the

statute, the court may commit an individual "who is in the custody

of the Bureau of Prisons" if the government can prove by clear and

convincing evidence that he is a "sexually dangerous person," 18

U.S.C. § 4248(a) & (d), defined as someone

          who has engaged or attempted to engage in
          sexually violent conduct or child molestation
          and who...suffers from a serious mental
          illness, abnormality, or disorder as a result
          of which he would have serious difficulty in
          refraining from sexually violent conduct or
          child molestation if released.

18 U.S.C. § 4247(a)(5) & (6).

          The district court held a seven-day bench trial beginning

in late 2010 and ending in 2011.1     The court heard expert testimony


     1
      The lengthy delay between the government's certification and
the trial is neither explained nor complained of by either side.
But the primary reason is likely the constitutional challenges to
the Adam Walsh Act that led to numerous stays of proceedings until

                                    -3-
from its appointed psychological examiner, Dr. Robert Prentky, as

well as from the government's retained expert psychologist, Dr. Amy

Phenix.       Other witnesses included government officials, prison

inmates, Wetmore's mother and brother, and Wetmore himself.                         The

testimony covered Wetmore's life history, including his sexual

experiences and activities.              The details are elaborated in the

district court's thorough, 20-page decision.                     United States v.

Wetmore, 766 F. Supp. 2d 319 (D. Mass. 2011).

              In the decision, the district court ruled that the

government had met its burden of proof, determined that Wetmore met

the conditions for certification as a sexually dangerous person,

and ordered him civilly committed.                Wetmore now seeks review in

this court,      first   raising     a   threshold issue,         whether     he    was

legitimately in BOP custody when the notice was filed; he then

argues that in any event the district court erred in finding that

he   suffered    from    the   requisite       mental    disorder    and    that     he

satisfied the statutory dangerousness test.

              The threshold issue presents a legal question.                The Adam

Walsh   Act    permits   the   government         to   civilly    commit    sexually

dangerous     persons    who   are   "in    the    custody   of    the     Bureau    of

Prisons."      18 U.S.C. § 4248(a).        At the time the government began

the civil commitment proceeding on November 17, 2006, Wetmore was



its constitutionality was ultimately affirmed in United States v.
Comstock, 130 S. Ct. 1949 (2010).

                                         -4-
held in custody under the authority of BOP based on his federal

child pornography conviction with a projected release date of

November 18, 2006. There is no indication that Wetmore had earlier

disputed the November 18 date while in prison.

            In 2010, shortly before his commitment hearing, Wetmore

argued that the proceedings should be dismissed; he claimed that on

November 17, 2006, when the government initiated the commitment

process, he had not been in the "lawful" custody of BOP because his

projected    release   date--if   now     re-computed--should      have    been

earlier than November 18. Expressing some doubt as to whether this

mattered, the district court considered the premise and concluded

that Wetmore had been in the lawful custody of BOP when the

government sought his commitment.

            The statute itself says nothing about "lawful" custody,

but mere physical control could hardly suffice in all instances:

imagine   that   Wetmore   had    been    acquitted   at   trial   of     child

pornography charges but mistakenly listed as convicted, held in

prison by BOP based on this mistake and then sought to be certified

during this period.     So, at the very least, some colorable legal

authority must exist for the detention and the courts normally so

assume.     E.g., United States v. Joshua, 607 F.3d 379, 388-89 (4th

Cir. 2010) (fact of BOP physical custody alone not sufficient);

United States v. Hernandez-Arenado, 571 F.3d 662, 666-67 (7th Cir.

2009) (same).


                                    -5-
          But it is a different question how far Wetmore can

belatedly challenge alleged sentencing or computational errors at

the commitment stage and which errors might matter.          The answer is

not supplied merely by the word "custody"--a chameleon term,

Ramsey v. Brennan, 878 F.2d 995, 996 (7th Cir. 1989)--as applied to

a variety of situations likely never considered by Congress.             We

already have held that, in an Adam Walsh proceeding, "to mandate

release of a potentially dangerous individual due to a de minimis

mistake in the timing of initiating the commitment process would be

manifestly inconsistent with the overall structure of the Act."

United States v. Shields, 649 F.3d 78, 87 (1st Cir. 2011), cert.

denied, 132 S. Ct. 1586 (2012).

          De minimis mistakes merely illustrate a larger tension.

The mechanics of determining a release date are more complicated

than might be supposed.        The federal judge ordinarily imposes a

term of months (e.g., 60 months) and, if another sentence is

already being served by the defendant, chooses whether and to what

extent   the   new   federal    sentence    will    run   concurrently   or

consecutively to the existing sentence.            18 U.S.C. §§ 3553 (2006

& Supp. IV 2011), 3584 (2010).      The defendant may then seek direct

appellate review of this sentence.         Id. § 3742; see also Gall v.

United States, 552 U.S. 38, 47 (2007).       But often there remain, as

here, complicated adjustments that determine the prisoner's precise

release date, depending on events that already occurred (e.g., time


                                   -6-
spent in custody awaiting trial) or will occur later (e.g., good

conduct time).2

            These calculations are ordinarily made administratively

by the Attorney General through the Bureau of Prisons, Kayfez v.

Gasele, 993 F.2d 1288, 1289 (7th Cir. 1993), resulting in a posted

projected release date, sometimes falling much earlier than the

stated sentence of months might suggest.              But these sometimes

abstruse calculations, illustrated by Wetmore's own case, may

involve    debatable   legal   and    factual     issues.      The    convicted

defendant can contest the projected date through an administrative

proceeding, 28 C.F.R. § 542.10-.19 (2012), and, if dissatisfied,

can ultimately obtain judicial review, 28 U.S.C. § 2241; see also

Reno v. Koray, 515 U.S. 50, 53 (1995); Romandine v. United States,

206 F.3d 731, 736 (7th Cir. 2000).

            Given the Adam Walsh Act's incontestible aim to detain

individuals still sexually dangerous upon release,              Comstock, 130

S.   Ct.   at   1960-61,   the       government    argues      that    post-hoc

computational attacks on the lawfulness of his detention should be

limited to habeas proceedings or tempered by other exhaustion

requirements.      Accommodation       of   new     statutes     to    existing

administrative schemes is the ordinary work of courts where not


     2
      See 18 U.S.C. §§ 3585(b), 3624(b); 28 C.F.R. § 523.1-.20
(2012); Fed. Bureau of Prisons, U.S. Dep't of Justice, P.5884.03,
Good Conduct Time Under the Prison Litigation Reform Act (2006);
Fed. Bureau of Prisons, U.S. Dep't of Justice, P.5880.28, Sentence
Computation Manual (1999).

                                      -7-
squarely addressed by Congress, but this is the wrong case for

broad rules.     As the district court ruled, Wetmore was still

serving his proper federal sentence when the commitment proceeding

began.

            Wetmore's contrary arguments stem from a complicated

chronology:

            -- On October 22, 1999, he was arrested by
            Hampden, Maine, police after a 15-year-old
            male reported that Wetmore had performed a
            sexual act on him; a second juvenile male
            reported that Wetmore had child pornography on
            his computer.

            -- On February 14, 2000, his state court
            parole was revoked and the court imposed the
            additional four year state sentence already
            mentioned.

            -- On April 11, 2000, he was indicted on the
            federal child pornography charges, and entered
            his guilty plea on July 10, 2000.

            -- On October 25, 2000 he received his 87
            month   federal   sentence,   to   be   served
            concurrently with the four-year state sentence
            he was then serving.

Wetmore's projected release date on his federal sentence was

November 18, 2006.   On November 17, 2006, the government filed its

certification request.

            Wetmore's first attempt to show unlawful detention is

easily rebuffed. Under federal law, a defendant may receive credit

against his federal sentence for "any time he has spent in official

detention   prior   to   the   date    the   sentence   commences."   The

provision, 18 U.S.C. § 3585(b), reads:

                                      -8-
          A defendant shall be given credit toward the
          service of a term of imprisonment for any time
          he has spent in official detention prior to
          the date the sentence commences--

          (1) as a result of the offense for which the
          sentence was imposed; or

          (2) as a result of any other charge for which
          the   defendant   was  arrested   after   the
          commission of the offense for which the
          sentence was imposed;

          that has not been credited against another
          sentence.

          The Bureau of Prisons gave Wetmore 115 days of credit

toward his federal sentence for his time in custody between his

state arrest and the revocation of his state probation; this

credit, Wetmore says, was calculated as though his state probation

was revoked on February 13, 2000, when in reality it was revoked on

February 14, 2000.   There is some support for this claim and, on

this premise, Wetmore was owed 116 days credit, making his proper

release date one day earlier--namely, on November 17, 2006--the day

the federal certification was filed sometime late in the afternoon.

          Wetmore did not raise this argument in the district

court, so it is reviewable only for plain error, Smith v. Kmart

Corp., 177 F.3d 19, 26 (1st Cir. 1999), and a one-day error would

work no miscarriage of justice, cf. United States v. Olano, 507

U.S. 725, 736 (1993). Moreover, a preserved error would have shown

at most the discrepancy of a day or less--an interval even shorter




                                -9-
than the one we found in Shields to be no cognizable infringement

of the statute's custody requirement.            649 F.3d at 86-89.

              Anyway, even accepting Wetmore's premise that he was due

for release on November 17, 2006, the last day of a sentence is

part of that sentence, 18 U.S.C. § 3624(a); Wetmore was still

serving his sentence in BOP custody on November 17 when the

government filed its request; and so the request was timely on its

face and Wetmore's claim appears to fail without any help from

Shields or the limits imposed by the plain error doctrine.                 If it

was unlawful for BOP to detain Wetmore until 11:59 pm on November

17, Wetmore has yet to explain why.

              Wetmore's second theory of why his custody as of November

17,   2006,    was    unlawful   is    more   complicated      and   involves   a

substantially longer period--one reason why initiating commitment

proceedings a few days earlier or the Shields rule itself might not

always   solve       the   problem    of   belated   attacks   on    a   sentence

calculation.      Wetmore says that he was owed credit on his federal

sentence for all or part of the time he spent in custody between

February 14, 2000 (when his state probation was revoked and he

began serving his new state sentence) and October 25, 2000 (when

his federal sentence was imposed).

              The district judge who sentenced Wetmore for his child-

pornography offense said that the federal sentence was to run

concurrently with his state sentence; so, Wetmore says, his federal


                                       -10-
sentence should therefore run from the earlier date that his state

sentence began.          But concurrency, in this context, typically means

that the federal sentence runs alongside the state sentence from

the date that the federal sentence commences. See U.S.S.G. § 5G1.3

cmt.    nn.2,      4    (using   the   1998     manual      employed     in   Wetmore's

sentencing).            Accordingly,      the   BOP    treated   Wetmore's       federal

sentence as commencing on the date it was imposed, October 25,

2000.    Thereafter, Wetmore's federal sentence ran simultaneously

with his state sentence, and there is no evidence of any intent on

the    part   of       the   sentencing    judge      to   back-date    the   start   of

Wetmore's federal sentence in such a way that he would also receive

credit for the time he had already served on his state sentence.

Cf. United States v. Labeille-Soto, 163 F.3d 93, 98 (2d Cir. 1998)

(asserting that sentencing judges lack authority to back-date the

start of the sentences they impose).

              Under      subsection       3585(b)(2)       (quoted     above),    credit

against Wetmore's federal sentence could be given for his time in

detention prior to the commencement of the sentence "as a result of

any other charge for which [he] was arrested after the commission

of the offense for which the [federal] sentence was imposed," the

probation-violation sentence falling into this category.                         But that

credit is only available if the detention time "has not been




                                           -11-
credited against another sentence."3             Here, Wetmore's time in

detention between the beginning of his state sentence and the start

of his federal sentence was credited against his state sentence. As

explained earlier, Wetmore also received credit against his federal

sentence for the time he spent in detention between his arrest and

the imposition of his state sentence.

              The principle against giving double credit also disposes

of Wetmore's separate claim that he should have been given credit

against his federal sentence for the time he spent in the custody

of U.S. Marshals between February 14, 2000, and October 25, 2000,

to   attend    federal    court   proceedings    while      serving   his   state

sentence.      During these periods, Wetmore was on loan by the state

but still serving his state sentence; and this time was credited to

his state sentence and cannot also be used to reduce further his

federal sentence.

              Finally, Wetmore invokes an application note in the

Sentencing Guidelines which does--contrary to usual concurrency

practice--allow     the    district    judge    to   give    a   defendant    the

functional equivalent of credit for a separate state sentence



      3
      Section 3585(b)(2) makes "clear that a defendant [can]not
receive a double credit for his detention time." United States v.
Wilson, 503 U.S. 329, 337 (1992).        Wetmore says that Wilson
involved   a   different   context,   but   the   Supreme   Court's
interpretation reflects statutory language, and case law both in
this circuit and others supports this reading. United States v.
Mills, 501 F.3d 9, 11 (1st Cir. 2007); United States v. Dennis, 926
F.2d 768, 770 (8th Cir. 1991) (per curiam).

                                      -12-
already served   before    a federal       sentence   begins.    The   note,

U.S.S.G. § 5G1.3 cmt. n.2, so allows in cases where the conduct

underlying the state sentence is the same as that for which the

federal sentence is imposed, or if the underlying conduct has been

used to adjust upward the federal sentence--for example, under the

relevant conduct guideline.        Lopez v. Terrell, 654 F.3d 176, 178

(2d Cir. 2011), cert. denied 132 S. Ct. 2115 (2012).

          While section 5G1.3(b) primarily deals with establishing

concurrent   sentences    (which    is     what   Wetmore   received),   the

application note in question also provides that when a judge

imposes a sentence pursuant to § 5G1.3(b), she "should adjust the

sentence for any period of imprisonment already served as a result

of the conduct taken into account in determining the guideline

range for the instant offense if the court determines that period

of imprisonment will not be credited to the federal sentence by the

Bureau of Prisons."   U.S.S.G. § 5G1.3 cmt. n.2 (emphasis added).

          Wetmore is not entitled to a re-sentencing at this stage;

but anyway the district court that sentenced him made no mistake.

Wetmore's state sentence stemmed from a state probation violation,

and in such cases the defendant does not receive any adjustment to

his federal sentence, see id. § 5G1.3(b) cmt. n.6; moreover, the

revocation of Wetmore's state probation was apparently due to his

prohibited contact with a minor, not because of his possession of




                                    -13-
child pornography,4 and there is no indication that the prohibited

contact played any role in Wetmore's federal sentence.

          This   brings   us   to    the   merits   which   are   far     more

straightforward, raising primarily factual issues, apart from one

quasi-legal issue already disposed of in United States v. Carta,

592 F.3d 34 (1st Cir. 2010).    The Adam Walsh Act, as already noted,

requires findings that Wetmore (1) previously "engaged or attempted

to engage in sexually violent conduct or child molestation"; (2)

currently "suffers from a serious mental illness, abnormality, or

disorder"; and, finally, (3) that "as a result" of his current

mental condition he "would have serious difficulty in refraining

from sexually violent conduct or child molestation if released."

18 U.S.C. § 4247(a)(5) & (6).

          The first requirement--here, prior "child molestation"--

was established by certified court records admitted by stipulation.

Wetmore concedes   this   and instead      argues   that    the   other    two

elements--mental state and dangerousness--were not established.

These must be found by "clear and convincing evidence," 18 U.S.C.

§ 4248(d); but the district court's factual evaluation can be

overturned only for clear error, Carta, 592 F.3d at 39.


     4
      The search of Wetmore's home, which led to the discovery of
child pornography, was not conducted until the day after he had
already been arrested for violating the conditions of his
probation. The statement of David Miranda, Operations Manager at
the BOP Designation and Sentence Computation Center, bears out that
Wetmore's probation was revoked for his association with children,
not for child pornography.

                                    -14-
          We start with the determination, on which both experts

agreed, that Wetmore does suffer from "a serious mental illness,

abnormality, or disorder."           18 U.S.C. § 4247(a)(5).          They based

their evaluations     not     merely on      prior     convictions    but   on    an

evaluation   as   well   of    Wetmore's     admitted     sexual     conduct     and

attitudes, including many other instances of child molestation,

over a long period and a degree of sexual preoccupation and

activity borne out by the record and by Wetmore's own admissions.

Dr. Prentky also interviewed Wetmore while Dr. Phenix, whom Wetmore

declined to meet, had access to records of his incarceration,

police reports, and his deposition.

          That     Wetmore     has    over     a   long    period,     when      not

incarcerated, been a serial molester of boys below the age of

consent is borne out by an elaborate record and his own admission

"to sexually molesting at least eleven boys [aged] between eleven

and fifteen years old."         Wetmore, 766 F. Supp. 2d at 329.                 His

obsession with this aspect of his sexual life continued even while

he was serving his federal sentence and is amply documented.

Wetmore's argument on the mental illness element is not based on

any dispute about his history, conduct or obsession but rather

about its characterization by the two experts.

          Dr.     Prentky     diagnosed      Wetmore     with   paraphilia       not

otherwise specified, with hebephilia as a specifier.                 He explained

that "paraphilia" is an "intense recurrent pattern of erotic


                                      -15-
interest that goes beyond normal sexual activity."          The term

"hebephilia" is commonly used to refer to a sexual interest in

children "in the age range of eleven to fourteen."   Carta, 592 F.3d

at 38-39.    Dr. Phenix, the government expert, diagnosed Wetmore

with pedophilia, sexually attracted to males, nonexclusive type.

"Nonexclusive type" means that the individual's sexual preference

includes but is not limited to prepubescent children.        Wetmore

argues that Dr. Prentky's diagnosis is not a permissible basis for

a finding of the mental illness element, and that Dr. Phenix's

diagnosis of pedophilia was flawed by her inability to examine him

and unsupported by his case history.

            Wetmore's critique of Dr. Prentky is a replay of an issue

already resolved in Carta that arises because Dr. Prentky deemed

Wetmore's predominant sexual interest as boys in their early

teenage years.    Whether or not one describes as a mental illness

mere sexual attraction to youngsters in the 11-to-14 range--which

is the strict meaning of the term hebephilia--what is a mental

illness, recognized in the Diagnostic and Statistical Manual of

Mental Disorders ("DSM") of the American Psychiatric Association,

is a broad category called "paraphilia," whose diagnostic criteria

are as follows:

            1.   recurrent,  intense   sexually  arousing
            fantasies, sexual urges or behavior;

            2. generally involving nonhuman objects,
            suffering or humiliation of a partner, or
            "children or other nonconsenting persons";

                                 -16-
           3.    lasting more than six months; and

           4. causing clinically significant distress or
           impairment, etc.

DSM-IV-TR 566, 568 (4th ed. 2000); see also Carta, 592 F.3d at 40.

           This      well    describes       Wetmore,     once       "distress     or

impairment" is understood as extending to Wetmore's condition

manifested in repeated criminal molestations of male minors. Young

teenagers are "children or other nonconsenting partners," Carta,

592 F.3d at 40-41; and Dr. Prentky's use of the phrase paraphilia

not otherwise specified describes a listed mental disorder, see

DSM-IV-TR 566, 568, with the term "hebephilia" merely identifying

prepubescent children as the group to whom Wetmore is attracted. In

short, Dr. Prentky's diagnosis of paraphilia satisfies the required

mental element even if the issue begins and ends with the DSM.                    Cf.

Carta 592 F.3d at 39-42.

           Wetmore        directs us to United States v. Neuhauser, 2012

WL   174363,    at   *2   (E.D.N.C.   Jan.    20,   2012),     which    says     that

paraphilia not otherwise specified, with hebephilia as a specifier,

is not a mental illness listed in the DSM.              But while the DSM does

not call hebephilia a mental illness when all that is involved is

attraction, neither does it exclude pubescent children as a target

of one otherwise satisfying the criteria for paraphilia.                         The

important point is that the attraction only amounts to a mental

illness--paraphilia--when        it   is   of   the     form   and    degree     that

satisfies all of the above listed criteria.

                                      -17-
             Dr.   Phenix's   testimony   was   similar   in   substance,

although she declined to limit Wetmore's diagnostic category to

targeting of young teenagers.       She agreed that Dr. Prentkey's

diagnosis of "paraphilia NOS, hebephilia" was reasonable, but she

preferred to describe Wetmore more broadly as falling into the

related paraphilia subcategory of pedophilia nonexclusive type,

DSM, supra, at 571-72, viewing his strong sexual interests to

include both pre-pubescent and pubescent children, as well as

postpubescent adolescents and even adults.           The two experts'

diagnoses overlapped rather than conflicted, and the district judge

accepted both.     Wetmore, 766 F. Supp. 2d. at 332-33.

          This brings us to the third requirement under the Adam

Walsh Act.    Future dangerousness is often a fraught question

involving prediction, and the stakes are high.       Wetmore, confined

since 1999, was hardly in a position to have molested children in

prison.   But, as Dr. Phenix pointed out, his erotic preoccupation

continued while incarcerated: in 2007, he sought to obtain a book

describing a sexual relationship between high-school-aged boys, and

in 2008, he was found with pornographic images of young boys

crafted from magazine cutouts.

          Both experts agreed that Wetmore, in the words of the

statute's third requirement, would have "serious difficulty" in

refraining from child molestation if released.      Their explanations

were extensive and even the summary of their findings, tests and


                                 -18-
analyses in the district court's decision occupies many pages. But

the main points, omitting a wealth of detail easily supplied, see

Wetmore, 766 F. Supp. 2d at 333-36, include the following:

          -- the 40-year duration of Wetmore's sexual
          preoccupation with young males;

          -- Wetmore's past recognition of the danger
          posed by his conduct, including a promise to
          himself after his 1987 confinement not to re-
          offend, but simultaneous inability to refrain
          from further instances of molestation;

          -- Wetmore's limited exposure to sex offender
          treatment, sometimes frustrated by his own
          rule violations, which has given no indication
          of a lessening of the risk he poses or that he
          would be susceptible to further treatment;

          -- several standardized predictive tests, used
          by both doctors but more extensively by Dr.
          Phenix, which all showed a significant risk
          that Wetmore would reoffend, most of them
          scoring him as a high-risk reoffender;

          -- Wetmore's lack of meaningful, long-lasting
          adult relationships that could protect him
          from reoffending; and

          -- Wetmore's advanced age, which, although it
          may    sometimes    temper     such    sexual
          preoccupations, did not mitigate the risk he
          posed given his persistent, demonstrated
          sexual interest in young boys.

          The district court, giving lessened weight only to the

standardized predictive tests, which reflect group statistics,

accepted the explanations and the conclusion.     The trial judge

found most persuasive "Wetmore's substantial history of victimizing

young children" and the risk factors that (going forward) the

experts found were likely to maintain rather than reduce the danger

                               -19-
he presented.    See Wetmore, 766 F. Supp. 2d at 336-37.        The judge

also pointed out that among all the witnesses called by both sides,

only Wetmore's own testimony disputed the predictions that he was

likely to reoffend.    Id. at 336.

          Wetmore's brief does not take issue with the finding of

present dangerousness.      His argument, in a nutshell, is that some

combination of treatment and supervision should suffice to lessen

the risk he poses and guard against reoffense.        The argument rests

on evidence that there are forms of treatment that could reduce the

threat; that conditions requiring treatment would normally be

imposed if Wetmore were confined to supervised release; that

Wetmore has expressed interest in treatment; and that family

members would try to help supervise him.

          The statute, however, turns on present dangerousness.

Wetmore was incarcerated for more than a decade; was expelled from

a voluntary sex offender program in prison after just two weeks

when he violated the rules by engaging in sexual activity with two

other inmates; and has a long history of disregarding obligations

and commitments.    The district court emphasized Wetmore's lack of

cooperation with supervision and treatment throughout his life.

Dr.   Phenix    expressly   opined     that   outpatient   treatment   was

insufficient.

          If Wetmore participates in and is responsive to inpatient

sex offender treatment, he may petition for release every six


                                     -20-
months for the duration of his confinement.        See 18 U.S.C. §

4247(h). He can be released unconditionally if no longer dangerous

or, if not dangerous under a regimen of sex offender treatment, he

can be conditionally discharged subject to participating in a

prescribed plan.    See id. § 4248(e)(1) & (2).   That point has not

yet been reached.

          Affirmed.




                                -21-